      CASE 0:17-cv-01048-JRT-KMM Document 427 Filed 04/04/19 Page 1 of 28



                        UNITED STATES DISTRICT COURT

                             DISTRICT OF MINNESOTA

 STEADY STATE IMAGING, LLC,                          Civil No. 17-1048 (JRT/KMM)

                                  Plaintiff,

 v.                                                 MEMORANDUM OPINION &
                                                          ORDER
 GENERAL ELECTRIC COMPANY,


                                 Defendant.


        Devin Padmanabhan and Paul Robbennolt, PADMANABHAN &
        DAWSON, P.L.L.C., 45 South Seventh Street, Suite 2315, Minneapolis,
        MN 55402, for plaintiff.

        Marla Butler, Logan Drew, and Francois Ecclesiaste, ROBINS KAPLAN
        LLP, 800 LaSalle Avenue, Suite 2800, Minneapolis, MN 55402, for
        defendant.


        This case arises out of a contract dispute between Plaintiff Steady State Imaging,

LLC (“SSI”) and Defendant General Electric Company (“GE”). SSI is a Minnesota

corporation that focuses on the development of a magnetic resonance imaging (“MRI”)

technique known as Sweep Imaging with Fourier Transform, or “SWIFT.” In 2011, SSI

and GE entered into a contract to explore the commercial development of SWIFT

technology. SSI brought this action in May 2017, alleging two counts of breach of contract,

breach of the implied covenant of good faith and fair dealing, and promissory estoppel.

This Court dismissed SSI’s breach of good faith and fair dealing claim in January 2018.




                                                1
     CASE 0:17-cv-01048-JRT-KMM Document 427 Filed 04/04/19 Page 2 of 28



       Presently before the Court are four motions: GE’s motion for summary judgment

on all remaining claims; two motions by GE to exclude expert testimony; and SSI’s motion

to exclude expert testimony. Because SSI has not shown that it suffered damages as a

result of GE’s breach of the 2011 contract, the Court will grant summary judgment for GE

on Count I. Because genuine disputes of material fact exist as to whether GE entered into

and breached subsequent contracts to commercialize SWIFT, the Court will deny summary

judgment as to Counts III and IV. Finally, because the expert testimony in issue is

sufficiently supported, relevant, and reliable, the Court will deny SSI’s and GE’s motions

to exclude expert testimony.


                                   BACKGROUND


I.     SWIFT and SSI

       SWIFT is an MRI technique notable for its abilities to operate quietly and create

images of tissues that conventional MRI technologies are unable to produce. (Am. Compl.

(“Compl.”) ¶¶ 9-10, May 19, 2017, Docket No. 22.) It was developed in the early 2000s

by Dr. Michael Garwood at the University of Minnesota. (Id. ¶ 11; (Decl. of Marla Butler

(“Butler Decl.”) ¶ 66, Sept. 10, 2018, Docket No. 205, Ex. 65 (“Garwood Dep.”) at 28,

Docket No. 288.) The University of Minnesota maintains ownership over the various

patents created in the development of SWIFT. (Compl. ¶ 12.)

       In 2005, Garwood founded SSI to develop and commercialize SWIFT technology.

(Compl. ¶ 15; Garwood Dep. at 30-31.) In December 2006, the University of Minnesota

licensed the SWIFT patents to SSI pursuant to an exclusive patent license agreement

                                               2
      CASE 0:17-cv-01048-JRT-KMM Document 427 Filed 04/04/19 Page 3 of 28



(“PLA”). (Butler Decl. ¶ 3, Ex. 2 (“PLA”), Sept. 10, 2018, Docket No. 220.) The PLA

required SSI to use reasonable efforts to commercialize SWIFT technology. (PLA ¶ 5.1.)

It also permitted SSI to sublicense its rights or assign all of its rights and duties subject to

certain conditions. (PLA ¶¶ 3.1.2, 3.1.3.)


II.     The Asset Purchase Agreement

        Hoping to eventually transfer SWIFT technology to a major manufacturer of MRI

scanners, SSI engaged in conversations about SWIFT with several companies, including

Siemens and GE. (Garwood Dep. at 44-47.) In 2009, Siemens and SSI drafted a contract

that would require Siemens to “explore and evaluate the market potential of SWIFT

technologies.” (Decl. of Troy Kopishcke (“Kopishcke Decl.”) ¶ 21, Oct. 15, 2018, Docket

No. 347, Ex. K7 at 3, Docket No. 354.) However, SSI ultimately decided to enter an

agreement with GE instead of Siemens, and on April 5, 2011, SSI and GE executed an

asset purchase agreement (“APA”). (Butler Decl. ¶ 2, Ex. 1 (“APA”), Sept. 10, 2018,

Docket No. 218.) The APA contains the following provision:

              [GE] shall have no obligation to pursue the commercialization
              of any Additional Payment Product or use any specific level of
              efforts if [GE] chooses to commercialize any Additional
              Payment Product. Notwithstanding the preceding sentence, (1)
              following the Closing, [GE] shall create, in accordance with its
              standard policies and procedures, an ATD Program with
              respect to the SWIFT Technology and (2) if, following the
              completion of the ATD Program, [GE] determines in its sole
              discretion that an NPI Program is appropriate for any product
              using the SWIFT Technology, [GE] shall create, in accordance
              with its standard policies and procedures, an NPI Program with
              respect to such product.

(APA ¶ 2.2(a)(iv)(D).) The APA defines an “ATD Program” as:

                                                   3
     CASE 0:17-cv-01048-JRT-KMM Document 427 Filed 04/04/19 Page 4 of 28




               [GE’s] investigative research and development program whose
               purpose is to evaluate the clinical and technical feasibility of a
               new technology and to reduce the clinical and technical risks
               of commercializing the technology . . . and whose output is
               used to determine the appropriateness of the technology for
               inclusion in an NPI program. 1

(Id. ¶ 9.1.)

       GE’s internal guidance documents provide additional information on how GE runs

its ATD programs. According to the MR Advanced Technology Development Guidance

Document (“MR Guidance Document”), an ATD program should follow five steps, or

“technology milestones.” (Butler Decl. ¶ 4, Ex. 3 (“MR Guidance Doc.”) at 4-12, Sept.

10, 2018, Docket No. 222.) There are specific tasks required to complete each milestone.

(See, e.g., MR Guidance Doc. ¶ 6.1.2.) Two milestones mention “down selection,” which

is not defined but appears to refer to the process of comparing technological alternatives.

(See id. ¶¶ 6.1.2, 6.1.3.) At the end of each milestone, a technical review is held to

determine whether the program should move forward into the next phase. (Id. ¶ 6.2.)

       If GE decided to commercialize SWIFT following completion of an ATD program,

the APA required it to make royalty payments to SSI for each sale. (APA ¶ 2.2(a).) Finally,

the APA required amendments, modifications, and supplements to be in a signed writing.

(APA ¶ 8.7.)




1
 In turn, the APA defines “NPI Program” as “[GE’s] business program for pursuing the launch
of a new product.” (APA ¶ 9.1.)
                                                   4
       CASE 0:17-cv-01048-JRT-KMM Document 427 Filed 04/04/19 Page 5 of 28



III.     Post-APA Events

         After execution of the APA in April 2011, GE employees began internal discussions

about plans for the SWIFT ATD Program (the “ATD Program”). (See Butler Decl. ¶¶ 7-

8, Exs. 6-7, Sept. 10, 2018, Docket Nos. 228, 230.) By the end of May 2011, GE had

determined which employees would be assigned to the ATD Program, outlined goals for

the following 3-6 months, held a meeting to introduce employees to SWIFT, and

established a rough timeline for the various phases of the ATD Program. 2 On May 20,

2011, the ATD Program team met to discuss its plans. (See Butler Decl. ¶ 16, Ex. 15, Sept.

10, 2018, Docket No. 242.) The ATD Program team held bi-weekly meetings through July

11, 2011. (See Butler Decl. ¶¶17-19, Exs. 16-18, Sept. 10, 2018, Docket Nos. 243-45.)

         By June 2011, GE had begun comparing SWIFT with another MRI technology

known as RUFIS. (See Butler Decl., ¶¶ 22-26, Exs. 21-25, Sept. 10, 2018, Docket Nos.

248-52.) The following month, the ATD Program team began to express concern with the

results of the comparison, with one team member indicating that SWIFT’s results as

compared to RUFIS were “very very concerning.” (Butler Decl. ¶ 27, Ex. 26 at 2, Sept.

10, 2018, Docket No. 253.) As such, Jason Polzin, GE’s Chief Engineer for Global MR,

predicted “slow[ing] down the effort on SWIFT.” (Id.)

         SSI’s President, Troy Kopischke, first learned that GE was working on RUFIS in

November 2011 at the Radiological Society of North America (“RSNA”) conference. (2d



2
 (See Butler Decl. ¶ 7, Ex. 6, Sept. 10, 2018, Docket No. 228; id. ¶ 9, Ex. 8, Sept. 10, 2018,
Docket No. 232; id. ¶ 11, Ex. 10, Sept. 10, 2018, Docket No. 236; id. ¶ 15, Ex. 14, Sept. 10,
2018, Docket No. 241.)
                                                    5
    CASE 0:17-cv-01048-JRT-KMM Document 427 Filed 04/04/19 Page 6 of 28



Decl. of Troy Kopischke (“2d Kopischke Decl.”) ¶ 8, Oct. 15, 2018, Docket No. 346.)

When Kopischke approached a “Quiet MRI” display in GE’s technology pavilion, GE’s

Chief Technology Officer, Mike Harsh, told him that the technology displayed was RUFIS

technology and that GE would be introducing a RUFIS product before it introduced a

SWIFT product. (Id.; Butler Decl. ¶ 38, Ex. 37 (“Kopishcke Dep.” at 145-46, Sept. 10,

2018, Docket No. 264.) Kopischke described feeling “sick to [his] stomach” after that

conversation. (Id. at 146.) While he remembered discussing RUFIS before execution of

the APA, he had no idea that GE was in fact pursuing RUFIS and had expected a SWIFT

product to be launched at the same conference. (Id. at 145-46.)

       Kopischke states that when he and SSI’s CEO, Danny Cunagin, first visited GE’s

booth that day, Mr. Harsh assured them not to worry because GE would “release SWIFT

second,” after it introduced RUFIS. (Id. at 146.) He also states that during a second visit

to the booth, GE’s General Manager for Premium MR, Jacques Coumans, told them that

GE was “committed to . . . doing a neuro application with SWIFT.” (Id. at 219; 2d

Kopischke Decl. ¶ 9.) In a letter to SSI shareholders that December, Cunagin relayed that

his interactions with GE senior management at the RSNA conference had given him

confidence that GE would “release quiet MRI into the marketplace sometime in 2012” and

would “play a key role in quiet MRI.” (2d Kopischke Decl. ¶ 9, Ex. K2 at 3, Oct. 15, 2018,

Docket No. 349.) However, he also told shareholders that GE had been “careful not to

make any firm commitments on timing.” (Id.)

       In April 2012, Kopischke, Cunagin, and Garwood went to the annual meeting of the

International Society for Magnetic Resonance in Medicine (“ISMRM”). (2d Kopischke

                                                6
    CASE 0:17-cv-01048-JRT-KMM Document 427 Filed 04/04/19 Page 7 of 28



Decl. ¶ 10.) There, they had informal conversations with GE representatives, including

Jason Polzin. (Id.) Kopischke recalls that GE representatives told them that GE had a

working SWIFT prototype and that they were in the process of optimizing it on GE

scanners. (Id.) During a meeting with an SSI shareholder in May 2012, Kopischke

communicated that they had spoken with GE and believed that GE’s work on revamping

SWIFT for its scanners was progressing and would be done in 2013. (2d Kopischke Decl.

¶ 11, Ex. K4 at 2, Oct. 15, 2018, Docket No. 351.) In reality, however, there was no

SWIFT-capable scanner or prototype–a fact which SSI would not become aware of until

much later. (1st Decl. of Paul Robbennolt (“Robbennolt Decl.”) ¶ 3, Oct. 15, 2018, Docket

No. 359, Ex. R2 (“Peters Dep.”) at 94, Docket No. 361; Kopischke Dep. at 264.)

      Kopischke, Cunagin, and Garwood attended the ISMRM conference again in April

2013. (2d Kopischke Decl. ¶ 13.) They met with GE representatives, including Jacques

Coumans, Jason Polzin, and Baldev Ahluwalia, GE’s then-General Manager of Premium

MR. (Id.) Frustrated with GE’s lack of progress on SWIFT, the SSI employees expressed

their concerns to GE. (Id.) In response, Coumans purportedly “put his arm around Mike

Garwood and promised him that GE would commercialize SWIFT.” (Butler Decl. ¶ 37,

Ex. 36 (“Pl.’s Answer to Interrog.”) at 7, Docket No. 205-3.) Coumans also told Kopischke

and Cunagin that they would make money from SWIFT commercialization.           (Id. at 9.)

Polzin and Ahluwalia likewise told the SSI employees not to worry “because GE would

commercialize SWIFT as soon as practicable.” (Id. at 9.)

      In May 2013, Polzin and Ahluwalia contacted Kopischke and Cunagin and

represented that while they were interested in moving forward with SWIFT

                                               7
    CASE 0:17-cv-01048-JRT-KMM Document 427 Filed 04/04/19 Page 8 of 28



commercialization, GE needed SSI’s assistance. (Id. at 8.) Specifically, GE needed

assistance with “applications that leverage the SWIFT technology” and “making SWIFT

run on conventional MRI hardware.” (Id. at 9.) In response, in June 2013, Kopischke

“provided information to GE about SWIFT, as well as a list of possible solutions for

identified issues with SWIFT.” (Id.)

       That summer, SSI representatives held several phone conferences with GE to

discuss technical matters. (Kopischke Dep. at 264-65.) Based on the rudimentary nature

of the questions GE was asking, it became clear to Garwood and Kopischke that, despite

indicating there was already a SWIFT prototype, GE actually had very little understanding

of SWIFT technology and had misrepresented its progress. (Id. at 140-41.) Kopischke

reported that he and others at SSI felt “shocked” and “lied to” at this time. (Id. at 140.)

       SSI then began to “escalate [its] efforts to push GE” to “fulfill its promises.” (2d

Kopischke Decl. ¶ 16.) Its efforts culminated in a meeting on August 29, 2014, in

Waukesha, Wisconsin. (Id. ¶ 17; Butler Decl. ¶ 48, Ex. 47 (“Meeting Report”), Sept. 10.,

2018, Docket No. 271.) At that meeting, Cunagin and Garwood told GE that SSI and its

shareholders were disappointed that “expectations had been set and not fulfilled by GE.”

(Meeting Report at 3.) They explained that the slow-moving pace at which GE had been

running was no longer acceptable, and that SSI would be “exploring what rights SSI or the

U of M had available to pressure GE into commercialization.” (Id. at 3.) Polzin and

Ahluwalia acknowledged that things had not gone as originally expected, apologized, and

cited market competition as GE’s reason for prioritizing other projects. (Id. at 3-4.)

Cunagin demanded a decision on how GE planned to move forward, and Polzin and

                                                 8
       CASE 0:17-cv-01048-JRT-KMM Document 427 Filed 04/04/19 Page 9 of 28



Ahluwalia told him that they would discuss SWIFT at the next senior management

meeting. (Id. at 4; Kopischke Dep. at 222.)

         On September 12, 2014, Polzin and Ahluwalia called SSI to report that they had

brought SSI’s concerns to senior management, including Dr. Richard Hausmann, GE

Healthcare’s CEO and President of Global MR business. (Kopischke Dep. at 226.) They

told SSI that GE had decided to commercialize SWIFT and said it would begin

implementation of a neuro application as soon as practicable. (Pl.’s Answer to Interrog. at

11.)

         GE also asked SSI for help with putting together a SWIFT prototype on the

September 12 call. (2d Kopischke Decl. ¶ 19.) SSI agreed to assist GE and subsequently

found a company that had the experience to help the parties called HeartVista, Inc. (Pl.’s

Answer to Interrog. at 6.) Kopischke also secured commitments to collaborate from several

doctors, Stanford University, and other entities. (Id. at 7-8.) Securing these commitments

took significant time and effort. (See Butler Decl. ¶¶ 52-65, Exs. 51-64, Sept. 10, 2018,

Docket Nos. 274-87.) Kopischke then put together a “detailed proposal for a program to

implement SWIFT on GE’s MRI hardware.” (Pl.’s Answer to Interrog. at 8; Butler Decl.

¶ 62, Ex. 61, Sept. 10, 2018, Docket No. 284.) Kopischke sent the proposal to GE on

January 5, 2015. (Pl.’s Answer to Interrog. at 8.)

         While Kopischke was working on the proposal, GE replaced Dr. Hausmann with

Eric Stahre. (2d Kopischke Decl. ¶ 20.) In January 2015, Stahre reaffirmed GE’s

commitment to commercialize SWIFT. (Id.)



                                                9
      CASE 0:17-cv-01048-JRT-KMM Document 427 Filed 04/04/19 Page 10 of 28



           Kopischke continued to reach out to GE to ask about financing SWIFT

commercialization through February 2015. (See Butler Decl. ¶ 65, Ex. 64, Sept. 10, 208,

Docket No. 287.) GE did not take additional steps to move forward.


IV.        Procedural History

           SSI filed an Amended Complaint on May 19, 2017. SSI brought four claims: (I)

breach of contract (APA); (II) breach of the implied covenant of good faith and fair dealing;

(III) breach of contract (post-APA agreements to commercialize SWIFT); and (IV)

promissory estoppel. (Compl. at 8-10.) GE moved to dismiss Counts II-IV. (Mot. to

Dismiss, June 2, 2017, Docket No. 24.) On January 17, 2018, the Court granted the motion

to dismiss with respect to SSI’s good faith and fair dealing claim. (Order at 11, Jan. 17,

2018, Docket No. 121.) The Court also found that the APA imposed no obligation to

commercialize SWIFT. (Id. at 7-8.)

           Presently before the Court is GE’s motion for summary judgment on the remaining

claims. (Mot. for Summary J., Sept. 10, 2018, Docket No. 199.) GE also presents two

motions to exclude expert testimony. (Mot. to Exclude, Sept. 10, 2018, Docket No. 291;

Mot. to Exclude, Sept. 20, 2018, Docket No. 303.) SSI presents one motion to exclude

expert testimony. (Mot. to Exclude, Sept. 10, 2018, Docket No. 203.)


                                       DISCUSSION


I.         Motion for Summary Judgment

      A.      Standard of Review


                                                 10
    CASE 0:17-cv-01048-JRT-KMM Document 427 Filed 04/04/19 Page 11 of 28



         Summary judgment is appropriate where there are no genuine issues of material fact

and the moving party can demonstrate that it is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a). A fact is material if it might affect the outcome of the suit, and a

dispute is genuine if the evidence is such that it could lead a reasonable jury to return a

verdict for either party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

court considering a motion for summary judgment must view the facts in the light most

favorable to the nonmoving party and give that party the benefit of all reasonable inferences

to be drawn from those facts. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986). Summary judgment is appropriate if the nonmoving party “fails to

make a showing sufficient to establish the existence of an element essential to that party's

case, and on which that party will bear the burden of proof at trial.” Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986).


    B.        Count I–Breach of Contract (APA)

         The Court must address three issues arising out of SSI’s first breach of contract

claim: (1) the scope of GE’s obligations under the APA; (2) whether GE met those

obligations; and (3) whether SSI suffered damages as a result of GE’s alleged breach. 3


         1.     GE’s Obligations under the APA

         This Court has already determined that the APA did not require GE to




3
 As the Court will discuss below, the parties dispute whether the APA was later modified,
giving rise to new promises. The Court’s discussion of Count I addresses the APA only as
originally written.
                                                  11
   CASE 0:17-cv-01048-JRT-KMM Document 427 Filed 04/04/19 Page 12 of 28



commercialize SWIFT technology. Two potential points of contract ambiguity remain: (1)

what constitutes “creation” of an ATD program; and (2) whether the contract may be read

to require completion of an ATD program.

       “The question of whether a contract is ambiguous is a question of law for the Court,

but construction of an ambiguous contract becomes a fact question for the jury.” American

S.S. Co. v. Hallet Dock Co., 862 F. Supp. 2d 919, 944 (D. Minn. 2012). “A contract is

ambiguous when ‘it is reasonably susceptible of more than one interpretation.’” Id.

(quoting Thomsen v. Famous Dave’s of Am., Inc., 606 F.3d 905, 908 (8th Cir. 2010).

       Neither the APA nor GE’s MR Guidance Document define “creation” of an ATD

program. GE argues that it created the ATD Program when it began phase T0 (as defined

by the MR Guidance Document), where it identified specific tasks to be carried out and

their owners. SSI, on the other hand, asserts that the ATD Program was never created

because GE did not create a SWIFT prototype and because GE never focused exclusively

on SWIFT, but instead compared it to RUFIS.

       Neither party’s interpretation of the APA is unambiguously reflected in the language

of the contract. While the Court doubts that merely assigning tasks to employees was

enough to fulfill GE’s obligation to create the ATD Program, to identify a later phase of

the Program as the contractual endpoint would require the Court to engage in guesswork.

As such, the Court finds that, with respect to GE’s obligation to create and/or complete the

SWIFT ATD Program, the APA is ambiguous. Because the scope of GE’s obligations is

ambiguous, the Court will not discuss whether GE satisfied those obligations.



                                                12
   CASE 0:17-cv-01048-JRT-KMM Document 427 Filed 04/04/19 Page 13 of 28



       2.     Damages

       Although material disputes of fact as to GE’s obligations remain, summary

judgment on SSI’s APA claim may be appropriate if SSI fails to show that it suffered

damages as a result of GE’s alleged breach.

       To succeed in a breach of contract claim, a plaintiff must show that the damages

“result from (or [are] caused by) the breach.” Nguyen v. Control Data Corp., 401 N.W.2d

101, 105 (Minn. Ct. App. 1987). Expectation damages are measured by the amount that

would “place the plaintiff in the same position as if the breaching party had complied with

the contract.” Logan v. Norwest Bank Minn., N.A., 603 N.W.2d 659, 663 (Minn. Ct. App.

1999). Alternatively, reliance damages may be awarded “to place the non-breaching party

in the position it would be in had the contract not been made.” Id. (citing Restatement

(Second) of Contracts § 344(b) (1981)).

       Despite the Court’s earlier finding that the APA did not require GE to

commercialize SWIFT, SSI seeks expectation damages for loss of royalty payments that

would have resulted from successful commercialization. But SSI has not shown that, had

GE satisfied its obligations under the APA by creating or completing an ATD program, it

would have chosen to commercialize SWIFT (or done so successfully). The APA requires

that the decision to commercialize SWIFT be left entirely to GE’s discretion. Thus, even

if SSI can show that SWIFT technology is marketable, SSI cannot show that GE would

have chosen to commercialize it upon completion of the ATD Program. The Court’s task

is to put SSI in the same position it would have been in had GE complied with the contract,

not to speculate as to benefits that could have resulted from actions taken beyond the scope

                                                13
   CASE 0:17-cv-01048-JRT-KMM Document 427 Filed 04/04/19 Page 14 of 28



of the parties’ contractual obligations. Logan, 603 N.W.2d at 663. Because SSI has not

shown that it would have received royalty payments had GE satisfied its obligations under

the APA, the Court finds that SSI has not established expectation damages.

       Valley Paving, Inc. v. Stanley Consultants, Inc., 2016 WL 2615956, (Minn. Ct. App.

May 9, 2016), which SSI relies on, does not change the result. There, the Minnesota

Department of Transportation (MnDOT) sought bids from contractors for a highway-

improvement project. Id. at *1. The defendant estimated the cost of the project, and the

plaintiff used those estimates to submit a bid to MnDOT. Id. The plaintiff won the bid,

but when the project was underway, learned that the defendant had underestimated the cost

of the project significantly, resulting in a lower contract price from MnDOT. Id. at *2.

Because the contract price was fixed and could not be raised even if the cost of performance

exceeded it, the plaintiff suffered the loss. Id.

       The plaintiff argued that, had the defendant notified it of the cost overruns earlier,

it could have mitigated damages by seeking a price adjustment from MnDOT,

implementing more efficient project management mechanisms, or seeking price

adjustments from subcontractors. Id. While acknowledging that none of those measures

would certainly have benefited the plaintiff, the court found that the plaintiff had met its

burden to establish damages, noting that it “need only provide proof of a reasonable basis

upon which damages can be estimated.” Id. at *8.

       The principles applied in Valley Paving would be useful if the present dispute

involved the amount of damages at stake. Unlike SSI, the Valley Paving plaintiff could

say with some certainty that damages existed; had the breach not occurred, it would have

                                                    14
   CASE 0:17-cv-01048-JRT-KMM Document 427 Filed 04/04/19 Page 15 of 28



taken action – such as implementing more efficient management techniques – that would

have benefitted it financially. In contrast, here, had GE carried out the ATD Program, SSI

would have been powerless to ensure its own financial gain. The Court does not read

Valley Paving to address such a situation.

       As an alternative to expectation damages, SSI asserts a claim for lost opportunity

costs. Specifically, SSI asserts that had it not entered a contract with GE, it would have

received royalty payments after it entered into a contract with Siemens. SSI relies on

Designer Direct v. Deforest Redevelopment Authority, 368 F.3d 751 (7th Cir. 2004), where

the court recognized lost opportunity costs as a form of reliance damages. That case,

however, does not support SSI’s argument that a plaintiff asserting a lost opportunity

theory of damages need only show that “it was likely that a contract would have been

entered into but for” the contract with the defendant. Id. at 752. The Designer Direct court

dismissed the case because the plaintiff could not show that it would have entered an

alternative contract; it did not recite a standard for proving lost opportunity damages. Id.

       Even if SSI can show it would likely have entered into a contract with Siemens but

for the contract with GE, it still must show that it would have profited from that

relationship. The draft term sheet between SSI and Siemens from 2009 shows that SSI

negotiated with Siemens and that both parties contemplated a contract that might include

royalty payments upon commercialization of SWIFT. Like the APA, however, that

document does not require that Siemens commercialize SWIFT. As such, the Court finds

that SSI’s claim to lost opportunity damages is as speculative as its claim for expectation

damages.

                                                15
    CASE 0:17-cv-01048-JRT-KMM Document 427 Filed 04/04/19 Page 16 of 28



         Because SSI cannot show that it suffered damages as a result of GE’s alleged breach,

the Court will grant summary judgment for GE on Count I.


    C.      Count III–Breach of Post-APA Agreements

         SSI asserts that following the execution of the APA, GE and SSI entered new

contracts in which GE promised to commercialize SWIFT. SSI argues that such contracts

were formed on three occasions: (1) at the RSNA conference in November 2011; (2) at the

ISMRM conference in April 2013; and (3) in September 2014, following the meeting in

Waukesha, Wisconsin. Before addressing the merits of the alleged contracts, the Court

must determine whether the APA’s integration clause precludes formation of post-APA

contracts and whether SSI’s claims are barred by the Statute of Frauds.


            1.     The APA’s Integration Clause

         Because the APA’s integration clause requires modifications to be in writing, GE

asserts that any oral modification–including a promise to commercialize–is invalid. 4 GE

is mistaken. Minnesota follows the common law rule that “a written contract can be varied

or rescinded by oral agreement of the parties, even if the contract provides that it shall not

be orally varied or rescinded.” Larson v. Hill’s Heating and Refrigeration of Bemidji, Inc.,

400 N.W.2d 777, 781 (Minn. Ct. App. 1987) (citing Lamberton v. Connecticut Fire




4
  The parties dispute whether the alleged post-APA agreements are subsequent and separate from
the APA or modifications to it. Because it is not dispositive, the Court will not discuss that
issue.
                                                 16
   CASE 0:17-cv-01048-JRT-KMM Document 427 Filed 04/04/19 Page 17 of 28



Insurance Co., 39 Minn. 129 (1888)). As such, the integration clause does not preclude

SSI and GE from modifying their contract.


          2.     The Statute of Frauds

       Minnesota requires that agreements “not to be performed within one year from

the[ir] making” be in writing. Minn. Stat. § 513.01(1). GE argues that the alleged post-

APA agreements are subject to the provisions of the APA and that, by its terms, the APA

could not be performed within a year of the closing date. In support, GE cites to paragraph

9.1 of the APA, which reads: “‘Additional Payment Period’ means the period beginning

on the Closing Date and . . . if the total aggregate Additional Payments [royalties] payable

under this Agreement equals or exceeds fifty million dollars on the tenth anniversary of the

Closing Date, ending on the tenth anniversary of the closing date.” GE argues that this

provision establishes a minimum term for performance.

       The Court disagrees. Instead of establishing a minimum term for performance,

paragraph 9.1 merely explains how an additional payment period would proceed if GE

successfully commercialized SWIFT. Thus, even if the alleged post-APA agreements are

subject to the APA’s provisions, they are not barred by the Statute of Frauds.

          3.     The Agreements

       The Court must now address whether the alleged post-APA promises are

enforceable. A promise is enforceable as a contract when there is offer, acceptance and

consideration. Murray v. MINNCOR, 596 N.W.2d 702, 704 (Minn. Ct. App. 1999) (citing

Cederstrand v. Lutheran Brotherhood, 263 Minn. 520, 530-31 (1962)). Consideration


                                                17
    CASE 0:17-cv-01048-JRT-KMM Document 427 Filed 04/04/19 Page 18 of 28



“means a negotiation resulting in the voluntary assumption of an obligation by one party

upon condition of an act or forbearance by the other.” Cederstrand, 263 Minn. at 530.

“Consideration . . . must be something which both parties to the contract have adopted and

regarded as such.” Suske v. Straka, 229 Minn. 408, 414 (1949) (internal citations omitted).


               i.     The September 2014 Agreement

       The parties first dispute whether, during their conversation on September 12, 2014,

there was mutual assent to commercialize SWIFT. The parties also dispute whether SSI

gave consideration for GE’s promise.

       During the meeting between SSI and GE representatives on August 29, 2014, SSI

communicated to GE that if commercialization did not move forward, SSI would pursue

its legal options. GE leadership then met independently, considered its options, and on

September 12, called SSI to explain that it had decided to commercialize SWIFT. During

that call, Mr. Kopischke reiterated that SSI was looking for a clear plan and commitment,

and GE indicated its understanding. While the precise scope of the agreement may yet be

unclear, the Court finds it likely that, at the very least, the parties understood they had an

agreement to pursue commercialization. 5

       There is also ample evidence of consideration.             During the conversation on

September 12, GE expressed reluctance about commercializing unless SSI agreed to assist


5
  GE also asserts that the 2014 agreement (and the other alleged post-APA agreements) lack
essential terms and are therefore unenforceable. See Druar v. Ellerbe & Co., 24 N.W.2d 820,
826 (Minn. 1946) (internal citations omitted). Although the parties did not agree to a specific
timeline and various specifics were apparently not discussed, the agreement is not “so vague,
indefinite, and uncertain as to place the meaning and intent of the parties in the realm of
speculation.” King v. Dalton Motors, Inc., 109 N.W.2d 51, 52 (Minn. 1961).
                                                   18
   CASE 0:17-cv-01048-JRT-KMM Document 427 Filed 04/04/19 Page 19 of 28



with developing a plan. Eager to move forward, SSI agreed to assist GE and, in the

following months, expended substantial resources to develop a proposal. SSI has also

shown that GE’s September 2014 promise induced it to forego legal action.

       As such, the Court finds that genuine issues of material fact exist surrounding the

alleged September 2014 agreement. The Court will therefore deny summary judgment for

GE on Count III.


              ii.    The Fall 2011 and April 2013 Agreements

       SSI asserts that the GE representatives’ alleged promises to commercialize SWIFT

at the 2011 RSNA and 2013 ISMRM conferences also gave rise to contracts. Because the

Court has already determined that GE is not entitled to summary judgment on Count III

based on the 2014 promise, it will discuss these alleged promises only briefly.

       While there are reasons to doubt that GE’s statements in 2011 and 2013 gave rise to

enforceable agreements, the Court finds that genuine disputes of fact exist with respect to

both. Kopischke attested that, after being confronted with SSI’s disappointment at the

RSNA conference in 2011, GE responded by promising SSI that it would pursue

commercialization of SWIFT and intended to be bound by that promise.              Cunagin

corroborated Kopischke’s recollection of events in the letter he sent to SSI shareholders

shortly after the RSNA conference, where he described GE’s assurances that “SWIFT

[would] play a key role in quiet MRI.” (2d Kopischke Decl. ¶ 9, Ex. K2 at 3, Oct. 15,

2018, Docket No. 349.) Although GE contends that it did nothing more than casually

reassure SSI, a reasonable jury could find otherwise.


                                               19
   CASE 0:17-cv-01048-JRT-KMM Document 427 Filed 04/04/19 Page 20 of 28



        Likewise, a jury could find that Coumons, Polzin, and Ahluwalia made a promise

at the ISMRM conference in 2013 when they told SSI not to worry because GE would

commercialize SWIFT “as soon as practicable.” (Pl.’s Answer to Interrogg. at 8-9.)

Polzin’s and Ahluwalia’s call to SSI following the conference, where they asked for

assistance from SSI in running SWIFT on MRI hardware, suggests that GE may have

considered itself bound to at least attempt commercialization following the ISMRM

conversations. This request–and Kopischke’s subsequent assistance to GE employees in

identifying solutions for GE’s issues with SWIFT–is also evidence of consideration.


   D.      Count IV–Promissory Estoppel

        To state a claim for promissory estoppel, a plaintiff must show that: “(1) there was

a clear and definite promise; (2) the promisor intended to induce reliance and such reliance

occurred, and (3) the promise must be enforced to prevent injustice.” Park Nicollet Clinic

v. Hamann, 808 N.W.2d 828, 834 (Minn. 2011).

        GE argues that summary judgment is appropriate on SSI’s promissory estoppel

claim for two reasons: (1) SSI has not shown it suffered any reliance damages as a result

of GE’s purported promises; and (2) GE did not make a clear and definite promise with the

intent to induce reliance on the part of SSI.

        GE’s argument on reliance damages fails for two reasons. First, Minnesota does

not limit damages under promissory estoppel to reliance damages. See, e.g., Walser v.

Toyota Motor Salies, U.S.A., Inc., 43 F.3d 396, 401 (8th Cir. 1994) (finding that Minnesota

courts have adopted Section 90 of the Restatement (Second) of Contracts, which states that


                                                20
      CASE 0:17-cv-01048-JRT-KMM Document 427 Filed 04/04/19 Page 21 of 28



damages for promissory estoppel may be limited to reliance damages). Thus, the Court

may determine that the interests of justice allow SSI to assert expectation damages.

Second, SSI has presented evidence of reliance damages. SSI expended significant

resources following GE’s oral promises to commercialize, particularly in its work with

Stanford and HeartVista in 2014.

           Finally, for the same reasons discussed in Section C, supra, SSI has presented

evidence sufficient to allow a jury to find that GE made clear and definite promises to SSI

to commercialize SWIFT. As such, the Court will deny GE’s motion for summary

judgment on SSI’s promissory estoppel claim.


II.        Motions to Exclude Expert Testimony

      A.      Standard of Review

           Expert testimony is governed by Federal Rule of Evidence 702. Rule 702 provides

the following:

           A witness who is qualified as an expert by knowledge, skill experience,
           training, or education may testify in the form of an opinion or otherwise if:
                (a) the expert’s scientific, technical, or other specialized knowledge
                    will help the trier of fact to understand the evidence or to determine
                    a fact in issue;
                (b) the testimony is based on sufficient facts or data;
                (c) the testimony is the product of reliable principles and methods;
                (d) the expert has reliably applied the principles and methods to the
                    factors of the case.

           The district court acts as a gate keeper to ensure that the requirements of Rule 702

are met. Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 589 (1993).




                                                    21
   CASE 0:17-cv-01048-JRT-KMM Document 427 Filed 04/04/19 Page 22 of 28



        In Daubert, the Supreme Court set out four non-exclusive factors for assessing the

reliability of expert testimony: (1) whether the theory or technique can be, and has been

tested, (2) whether it has been subjected to peer review, (3) whether it has a known or

potential error rate, and (4) whether it is generally accepted in the scientific community.

Id. at 593-94.

        The Eighth Circuit has held that “[c]ourts should resolve doubts regarding the

usefulness of an expert’s testimony in favor of admissibility.” Marmo v. Tyson Fresh

Meats, Inc., 457 F.3d 748, 758; see also Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152

(1999) (“[T]he trial judge must have considerable leeway in deciding in a particular case

how to go about determining whether particular expert testimony is reliable.”). “Only if

an expert’s opinion is ‘so fundamentally unsupported that it can offer no assistance to the

jury’ must such testimony be excluded.” Hose v. Chi. Nw. Transp. Co., 70 F.3d 968, 974

(8th Cir. 1996) (quoting Loudermill v. Dow Chem. Co., 863 F.2d 566, 570 (8th Cir. 1988)).

   B.      SSI’s Motion to Exclude Expert Testimony

        SSI moves to exclude certain expert testimony of Dr. Bruce Rosen and Mark

Gallagher. (Mot. to Exclude, Sept. 10. 2018, Docket No. 203.) Dr. Rosen is a radiologist

and medical physicist with 35 years’ experience at Massachusetts General Hospital. (2d

Decl. of Paul Robbennolt (“2d Robbennolt Decl.”) ¶ 2, Sept. 10, 2018, Docket No. 208,

Ex. 1 (“Rosen Report”) at 4, Docket No. 209.) GE has chosen him as a technical expert.

Mark Gallagher works for Willis Towers Watson North America as a Director in Forensic

Accounting and Complex Claims, and GE has chosen him as a damages expert. (2d

Robbennolt Decl. ¶ 3, Ex. 2 (“Gallagher Report”) at 3, Docket No. 210.)

                                               22
   CASE 0:17-cv-01048-JRT-KMM Document 427 Filed 04/04/19 Page 23 of 28



      SSI first seeks to exclude Dr. Rosen’s opinions that: (1) GE created, in accordance

with its policies and procedures, an ATD program with respect to SWIFT technology; (2)

GE conducted the ATD program; and (3) the ATD program met the definition of an ATD

program set forth in the APA. SSI contends that Dr. Rosen did not apply expertise in

forming these opinions and that his testimony is not necessary to help a jury determine

whether an ATD program was created.

      The Court disagrees. Dr. Rosen relied on his expertise in radiology to assess the

processes and context surrounding GE’s ATD program. Moreover, because of the complex

technology underlying this dispute, the Court finds that expert testimony would be useful

in helping the jury to interpret documents produced leading up to or during the ATD

process. As such, the Court finds Dr. Rosen’s testimony on the ATD program to be

admissible.

      Dr. Rosen also opines that SWIFT would have been more costly to commercialize

than RUFIS. He states that, while it took GE two years to commercialize RUFIS, “[i]t

would have taken GE at least that long to commercialize SWIFT, and likely longer and

with greater cost due to the significantly more substantial hardware and software changes

that SWIFT required.” (Rosen Report at 23.) SSI seeks to exclude this opinion on the

basis that is “so fundamentally unsupported that it can offer no assistance to the jury.”

Bonner v. ISP Techs., Inc., 259 F.3d 924, 929-930 (8th Cir. 2001).

      SSI takes Dr. Rosen’s statement out of context. Dr. Rosen prefaces his statement

with a detailed explanation of the technical hurdles that would accompany SWIFT

commercialization, including hardware and software modifications. (See Rosen Report at

                                               23
   CASE 0:17-cv-01048-JRT-KMM Document 427 Filed 04/04/19 Page 24 of 28



13-22.) He also interprets GE documents showing that more substantial changes would be

needed to implement SWIFT as compared to RUFIS. (Id. 19-20.) As such, Rosen offers

ample support for his opinion regarding the respective costs of the SWIFT and RUFIS

technologies, and the Court finds no basis to exclude it.

       SSI next seeks to exclude Mr. Gallagher’s opinion on the hypothetical demand for

SWIFT products. SSI asserts that the opinion is without factual support and that Mr.

Gallagher lacks the requisite expertise on MRI hardware and manufacturing costs to testify.

       The Court finds no issues with Mr. Gallagher’s competence or the factual support

behind his opinions. His expertise in accounting qualifies him to discuss market demand.

In discussing market demand, he properly relies on the expertise of Dr. Rosen for needed

information about the cost of SWIFT commercialization.

       Finally, SSI seeks to exclude Mr. Gallagher’s testimony that, if GE had

commercialized a hypothetical SWIFT product, it would have replaced that product with

an alternative silent MRI technology by 2021. SSI argues that because GE successfully

moved to prevent SSI from taking discovery on alternative silent MRI technologies other

than RUFIS, it would be unfair to allow Mr. Gallagher to opine on the impact those

alternative technologies might have on a SWIFT product.

       The Court disagrees. SSI presents a theory of damages involving royalty payments

into the 2020s; as such, it is fair to allow GE to present evidence refuting SSI’s calculations.

       Accordingly, the Court will deny SSI’s motion to exclude the expert testimony of

Dr. Rosen and Mr. Gallagher.



                                                  24
   CASE 0:17-cv-01048-JRT-KMM Document 427 Filed 04/04/19 Page 25 of 28



   C.       GE’s Motions to Exclude Expert Testimony

        GE moves to exclude the expert testimony of Dr. Jurgen Hennig, Dr. Michael

Garwood, and Donald Gorowsky. (Mot. to Exclude, Sept. 10, 2018, Docket No. 291; Mot.

to Exclude, Sept. 20, 2018, Docket No. 303.)

        Dr. Hennig is a professor and Co-Chair of the Department of Diagnostic and

Therapeutic Radiology at the University Medical Center in Freiburg, Germany. (2d Decl.

of Maria Butler ¶ 2, Sept. 10, 2018, Docket No. 295, Ex. 1 at 3, Docket No. 296.) He has

over thirty years’ experience in MRI research and has received extensive recognition for

his work in the field.    (Id.)   SSI retained Hennig to describe SWIFT and RUFIS

technologies and to offer an opinion on the feasibility of implementing SWIFT on GE

scanners.

        GE presents various arguments to support exclusion of Dr. Hennig’s testimony,

which can be summarized as follows: (1) Dr. Hennig is not qualified to testify on the

feasibility of implementing SWIFT on GE scanners; (2) his opinions are not sufficiently

supported by facts and analysis to be reliable or helpful to the jury; and (3) he offers

opinions that require no specialized knowledge.

        None of GE’s arguments has merit. First, given his extensive experience with MRI

scanners, knowledge of physics, and indirect experience with SWIFT technology, Dr.

Hennig is qualified to testify on the implementation of SWIFT on GE scanners. Second,

Dr. Hennig cites various sources of support for each of his opinions, including his detailed

professional knowledge of the MRI technology available in 2011, his understanding of

industry standards, a review of GE’s internal documents, and analyses carried out by other

                                                25
   CASE 0:17-cv-01048-JRT-KMM Document 427 Filed 04/04/19 Page 26 of 28



experts. Even without direct experience with SWIFT or GE scanners, his opinions would

undoubtedly be helpful to a jury. Finally, each of his opinions–including his opinion as to

what GE should have understood about its own MR scanners when it entered the APA–is

based to some extent on specialized knowledge of the MR industry.

       Similarly, GE seeks to exclude Dr. Garwood’s testimony on the ease of

implementing SWIFT because he lacks experience with GE’s scanners. Because Dr.

Garwood has extensive experience with SWIFT and MR scanners, his opinions are

sufficiently supported. To the extent GE contests factual and non-expert testimony that

Dr. Garwood may offer, the Court sees no reason to preclude Dr. Garwood from testifying

as a fact witness given his role in the events leading up to this dispute.

       GE also seeks to exclude the testimony of SSI’s damages expert, Donald Gorowsky,

who offers opinions on lost past and future royalty payments under the post-APA

agreements. (See 3d Decl. of Marla Butler ¶ 2, Sept. 10, 2018, Docket No. 307, Ex. 1 at

19-29, Docket No. 308.) GE argues that there is no basis for Gorowsky’s use of the APA’s

payment provisions in calculating damages pursuant to the post-APA contracts. The Court

is not persuaded. Even if the APA’s payment provisions do not apply to the oral contracts,

those provisions provide a reasonable proxy upon which Mr. Gorowsky may base his

opinion.

       GE next disputes Gorowsky’s use of silent scan sales as a proxy for SWIFT sales,

arguing that his method is based on flawed assumptions about what GE would have done

had it commercialized SWIFT. Gorowsky bases his conclusions on knowledge of the

market and on testimony of SSI’s experts regarding the features of RUFIS and SWIFT

                                                 26
    CASE 0:17-cv-01048-JRT-KMM Document 427 Filed 04/04/19 Page 27 of 28



technologies. While GE may highlight Gorowsky’s assumptions to attack his credibility,

the Court does not find his conclusions so devoid of factual support that they should be

excluded.

       Finally, GE seeks to exclude testimony Gorowsky may offer on damages under

SSI’s promissory estoppel claim. 6 GE asserts that because Gorowsky offers no opinion on

reliance damages and damages under promissory estoppel claims are typically limited to

reliance damages, his testimony is inapplicable. However, Minnesota law allows for

expectation damages in promissory estoppel cases. As such, to the extent Gorowsky’s

testimony is offered to support damages under SSI’s promissory estoppel claim, it is

relevant.

       Accordingly, the Court will deny GE’s motions to exclude expert testimony in full.


                                          ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1. Defendant’s Motion for Summary Judgment [Docket No. 199] is GRANTED

            in part and DENIED in part;

       2. Plaintiff’s Motion to Exclude Expert Testimony [Docket No. 203] is DENIED;




6
 GE also disputes Gorowsky’s testimony on damages related to SSI’s lost opportunity theory.
Because the Court will grant summary judgment for GE on Count I, the only claim for which it
offers a lost opportunity costs theory of damages, any issues surrounding Gorowsky’s testimony
on the theory are moot.
                                                 27
   CASE 0:17-cv-01048-JRT-KMM Document 427 Filed 04/04/19 Page 28 of 28



      3. Defendant’s Motions to Exclude Expert Testimony [Docket Nos. 291, 303] are

         DENIED.




DATED: April 4, 2019                 __________                           _________
at Minneapolis, Minnesota.                        JOHN R. TUNHEIM
                                                       Chief Judge
                                                United States District Court




                                           28
